Case 1:19-cr-00869-ER Document 108-6 Filed 09/10/21 Page 1 of 2




               Exhibit F
SEC Form 4                         Case 1:19-cr-00869-ER Document 108-6 Filed 09/10/21 Page 2 of 2
              FORM 4                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                                                               Washington, D.C. 20549
                                                                                                                                                                                        OMB APPROVAL
      Check this box if no longer subject to         STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                              OMB Number:                   3235-0287
      Section 16. Form 4 or Form 5                                                                                                                                             Estimated average burden
      obligations may continue. See                                                                                                                                            hours per response:                   0.5
      Instruction 1(b).                                             Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                           or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                   2. Issuer Name and Ticker or Trading Symbol                                   5. Relationship of Reporting Person(s) to Issuer

 COLE NEIL                                                                 ICONIX BRAND GROUP, INC. [ ICON ]                                             (Check all applicable)
                                                                                                                                                            X     Director                         10% Owner
                                                                                                                                                                  Officer (give title              Other (specify
                                                                                                                                                            X     below)                           below)
 (Last)                  (First)                  (Middle)                 3. Date of Earliest Transaction (Month/Day/Year)
 C/O ICONIX BRAND GROUP, INC.                                              03/05/2015                                                                                     CEO and President
 1450 BROADWAY
                                                                           4. If Amendment, Date of Original Filed (Month/Day/Year)                      6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                         Line)
(Street)
 NEW YORK                NY                       10018                                                                                                     X     Form filed by One Reporting Person
                                                                                                                                                                  Form filed by More than One Reporting
                                                                                                                                                                  Person
 (City)                  (State)                  (Zip)

                                               Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                              2. Transaction         2A. Deemed          3.             4. Securities Acquired (A) or            5. Amount of            6. Ownership         7. Nature of
                                                             Date                   Execution Date,     Transaction    Disposed Of (D) (Instr. 3, 4 and 5)      Securities              Form: Direct         Indirect
                                                             (Month/Day/Year)       if any              Code (Instr.                                            Beneficially            (D) or Indirect      Beneficial
                                                                                    (Month/Day/Year)    8)                                                      Owned Following         (I) (Instr. 4)       Ownership
                                                                                                                                                                Reported                                     (Instr. 4)
                                                                                                                                       (A) or                   Transaction(s)
                                                                                                        Code    V      Amount                     Price
                                                                                                                                       (D)                      (Instr. 3 and 4)

Common Stock                                                   03/05/2015                                A(1)            227,687            A      $0.00          2,231,160(2)                D

Common Stock                                                   03/05/2015                                F(3)            144,711            D      $34.11         2,086,449(2)                D
                                                                                                                                                                                                             As
                                                                                                                                                                                                             custodian
Common Stock                                                                                                                                                         10,000                    I
                                                                                                                                                                                                             for
                                                                                                                                                                                                             children(4)

                                                                                                                                                                                                             By
Common Stock                                                                                                                                                         15,194                    I             401(K)
                                                                                                                                                                                                             Plan

                                                 Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                            (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.              3. Transaction        3A. Deemed          4.               5. Number      6. Date Exercisable and     7. Title and           8. Price of   9. Number of       10.               11. Nature
Derivative    Conversion      Date                  Execution Date,     Transaction      of             Expiration Date             Amount of              Derivative    derivative         Ownership         of Indirect
Security      or Exercise     (Month/Day/Year)      if any              Code (Instr.     Derivative     (Month/Day/Year)            Securities             Security      Securities         Form:             Beneficial
(Instr. 3)    Price of                              (Month/Day/Year)    8)               Securities                                 Underlying             (Instr. 5)    Beneficially       Direct (D)        Ownership
              Derivative                                                                 Acquired                                   Derivative                           Owned              or Indirect       (Instr. 4)
              Security                                                                   (A) or                                     Security (Instr. 3                   Following          (I) (Instr. 4)
                                                                                         Disposed                                   and 4)                               Reported
                                                                                         of (D)                                                                          Transaction(s)
                                                                                         (Instr. 3, 4                                                                    (Instr. 4)
                                                                                         and 5)

                                                                                                                                                Amount
                                                                                                                                                or
                                                                                                                                                Number
                                                                                                        Date           Expiration               of
                                                                        Code    V        (A)    (D)     Exercisable    Date         Title       Shares

Explanation of Responses:
1. These represent shares underlying Performance Stock Units ("PSUs") that were granted to the reporting person pursuant to the terms of his employment agreement with the issuer and a related PSU
Agreement. On March 5, 2015 these shares were determined to have been earned and they vested on such date.
2. Includes 1,181,684 unissued shares underlying RSUs that were granted to the reporting person pursuant to the terms of his 2008 employment agreement with the issuer and a related RSU Agreement.
3. Represents surrender of shares to the issuer in payment of tax liability incident to the vesting of restricted stock.
4. The filing of this Statement shall not be construed to mean that the reporting person is, for the purposes of Section 16 of the Securities and Exchange Act of 1934 (as amended), the beneficial owner of the
common stock of the issuer reported as indirectly owned by the reporting person as custodian for his children.
Remarks:
                                                                                                                               /s/ Neil Cole                                 03/09/2015
                                                                                                                               ** Signature of Reporting Person
                                                                                                                                             Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
